                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 JOENELLIE MARTINEZ,

        Plaintiff,                                                     ORDER
 v.
                                                             Case No. 18-cv-246-wmc
 DAVID MAHONEY,

        Defendant.


       Pro se plaintiff Joenellie Martinez is proceeding on an Eighth Amendment claim

against defendant related to conditions at the Dane County Jail. On August 13, 2018,

defendant filed a motion for summary judgment on exhaustion grounds, and the court set

September 4, 2018, as plaintiff’s deadline to oppose defendant’s motion. Plaintiff failed

to oppose the motion, request an extension or otherwise provide the court with an

indication that he planned to oppose the motion. As such, on September 12, 2018, the

court gave plaintiff until September 26, 2018, to file a response to defendant’s motion for

summary judgment, warning plaintiff that his failure to respond would result in dismissal

of this lawsuit. Plaintiff’s new deadline has passed and the court has heard nothing from

plaintiff. Accordingly, the court is dismissing this case with prejudice for plaintiff’s failure

to prosecute. See James v. McDonald’s Corp., 417 F.3d 672, 681 (7th Cir. 2005).
                                         ORDER

       IT IS ORDERED that plaintiff Joenellie Martinez’s claim is DISMISSED WITH

PREJUDICE for failure to prosecute. The clerk of court is directed to enter judgment in

defendant’s favor and close this case.

       Entered this 12th day of October, 2018.

                                         BY THE COURT:

                                         /s/
                                         ________________________________________
                                         WILLIAM M. CONLEY
                                         District Judge
